         Case 1:20-cv-06121-JPO Document 23 Filed 01/27/21 Page 1 of 1



                                                      1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                    NEW YORK, NEW YORK 10105
                                                                       TELEPHONE: (212) 370-1300
                                                                       FACSIMILE: (212) 370-7889
                                                                                 www.egsllp.com




                                           January 27, 2021

VIA ECF
Hon. Paul Oetken, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2101
New York, New York 10007

       Re:    Chase v. Reed Smith LLP et al
              Case No. 20-CV-06121 (JPO)
              Joint Request to ‘So Order’ Stipulation of Confidentiality

Dear Judge Oetken,

       We represent the Defendants in the above-referenced case and submit this letter with the
consent of Plaintiff’s counsel. The parties previously entered into the attached Stipulation of
Confidentiality and respectfully request that Your Honor ‘So Order’ the Stipulation of
Confidentiality.

                                           Respectfully yours,

                                           ELLENOFF GROSSMAN & SCHOLE LLP




                                           Mitchell F. Borger



cc:    All counsel via ECF




{00897793.DOCX.1}
